 

r-.

attain

NUV 0 7 2018

 

AO 2451-3 (CASDRev. 02/18) Judglnent in a Criininal Case for Revocations

 

 

 

 

UNITED STATES DISTRICT Co T

CLEHK
SOUTI-IERN DISTRICT OF CALIFOR'NIA SOUTHEF¢N dl€§?n`i`d:$|g; gglfilECT)FiNI/A

DEF'UTV

 

  

 

 

UNITED STATES OF AMERICA JUDGMENT IN A C
(For Revocation of Probation or Supervised Release)

V (For Offenses Coinrnitted _On or Afcer Novernber 1, 1937)

PEDRO HERRERA~GONZALEZ (l)
Case Number: 18CR7002-BEN

 

MARK SCOTT LEVINSON
Defen dant’s Attorney
REGIsTRATIoN No. 78646308
[]
THE DEFENDANT:

admitted guilt to violation of allegation(s) No. l OF THE ORDER TO SHOW CAUSE.

 

|:| Was found guilty in violation of allegation(s) No. after denial Of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 nvl, Committed a federal, state, or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

October 29M

Date of Irn ltio of Sentence *

D

 

18CR7002-BEN

 

 

r.

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: PEDRO HERRERA-GONZALEZ (l) Judgment - Page 2 of 2
CASE NUMBER: lBCR?()OZ-BEN

MM_]M

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

Eighteen (lS) months as follows:
Six (6) months concurrent and twelve (12) months consecutive to the sentence imposed in case l'/'CR] 797~BEN.

|:l Sentence imposed pursuant to Title 8 USC Section l326(b).

|:l The court makes the following recommendations to the Bureau of Prisons:

ij The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Ma.rshal for this district

|j at A.M. on

 

 

 

l:l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

E| on or before
|:| as notified by the United States Marshal.

I:| as notified by the Probation or Pretrial Services Offlce.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

lSCR7002-BEN

 

